     9:14-cv-03699-RMG         Date Filed 09/08/20     Entry Number 158        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION


The United States of America, et al.,     )
ex rel. Scarlett Lutz and Kayla Webster   )
                                          )
                     Plaintiffs-Relators, )                 C.A. No. 9:14-3699-RMG
                                          )
             vs.                          )
                                          )
Laboratory Corporation of America         )
Holdings,                                 )
                                          )
                     Defendant.           )
____________________________________)

                        FINAL AMENDED SCHEDULING ORDER

1.     Document Production from Floyd Calhoun Dent, III: Third-party Floyd Calhoun Dent,
       III’s document production shall be completed on or before September 30, 2020.

2.     Document Production from Defendant: Defendant Laboratory Corporation of America
       Holdings’ document production shall be completed on or before September 30, 2020.

3.     Expert Witness Disclosures: The parties shall file and serve a document identifying by
       full name, address, and telephone number each person whom they expect to call as an
       expert at trial and certifying that a written report prepared and signed by the expert,
       including all information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to
       the parties by the following dates:
               Plaintiffs-Relators: November 16, 2020
               Defendant:               December 10, 2020

4.     Discovery:     Fact discovery shall be completed no later than December 18, 2020. All
       discovery requests shall be served in time for the responses thereto to be served by this
       deadline. De bene esse depositions must be completed by this discovery deadline. No
       motions relating to discovery shall be filed until counsel have consulted and attempted to
       resolve the matter as required by Local Civil Rule 7.02.

5.     Expert Discovery:  The parties shall complete expert depositions on or before
       December 31, 2020.

6.     Mediation:     The parties shall participate in mediation on or before January 8, 2021.




                                                1
      9:14-cv-03699-RMG         Date Filed 09/08/20      Entry Number 158          Page 2 of 2




7.     Dispositive Motions and Daubert Motions: All dispositive motions and Daubert
       motions shall be filed on or before January 15, 2021.

8.     Pretrial Disclosures: No later than seventy (70) business days prior to jury selection,
       the parties shall file and exchange Fed. R. Civ. P. 26(a)(3) pretrial disclosures. Within
       fourteen (14) days thereafter, a party shall file and exchange Fed. R. Civ. P. 26(a)(3)
       objections, any objections to use of a deposition designated by another party, and any
       deposition counter-designations under Fed. R. Civ. P. 32(a)(4).

9.     Motions in Limine: Motions in limine must be filed no later than fifteen (15) business
       days prior to jury selection.

10.    Pretrial Briefs: Parties shall furnish the Court and serve pretrial briefs seven (7)
       business days prior jury selection (Local Civil Rule 26.05). Attorneys shall meet at
       least seven (7) business days prior to the date set for submission of pretrial briefs for the
       purpose of exchanging and marking all exhibits. See Local Civil Rule 26.07.

11.    Trial: This case is subject to being called for jury selection and/or trial on or after
       March 1, 2021.

       NO ADDITIONAL AMENDED SCHEDULING ORDERS WILL BE ISSUED.


                                                      s/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Judge

September 8, 2020
Charleston, South Carolina




                                                 2
